Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102013201125.
	Regarding claim 1, DE ‘125 discloses an angled connector (fig. 1, ref. 1} comprising a connector housing (fig. 1, references 3.1 and 3.2) having a first terminal passage and a second terminal passage extending at an angle to the first terminal passage (see figures 1 - 2), wherein the first terminal passage and the second terminal passage intersect one another in an intersection region (fig. 2, ref. 3.11), the angled connector further comprising a first terminal (fig. 1, ref. 5.2), the first terminal being held in a terminal support (fig. 1, ref. 4.2) and at least partially extending into the first terminal passage (see figures 1 - 2}, wherein the terminal support is held by the connector housing slidably relative to the connector housing (see figures 1 – 2; the terminal support slides along direction A from the position shown in fig. 1 towards the position shown in fig. 2) along the first terminal passage from a first position (see fig. 1} to a second position (see fig. 2), wherein, in the second position, the first terminal is closer to the second terminal passage than in the first position and wherein, in the second position, the first terminal is at least partially arranged in the intersection region.
	
Regarding claim 2, DE ‘125 discloses the terminal support 4.2 has a support collar (upper portion of 4.2) at least partially surrounding the first terminal 5.2.
Regarding claim 9, DE ‘125 discloses the terminal support 4.2 has a guiding collar (lower portion of 4.2) guiding movement of the terminal support relative to the connector housing along the first terminal passage.
Regarding claim 15, DE ‘125 discloses the terminal support 4.2 is electrically insulating.
Regarding claims 16 and 17, DE ‘125 discloses a method of assembling an angled connector (fig. 1, ref. 1), the angled connector comprising a connector housing (fig. 1, references 3.1 and 3.2) having a first terminal passage and a second terminal passage extending at an angle to the first terminal passage (see figures 1 - 2), wherein the first terminal passage and the second terminal passage intersect one another in an intersection region (fig. 2, ref. 3.11); a first terminal (fig. 1, ref. 5.2), the first terminal being held in a terminal support (fig. 1, ref. 4.2) and at least partially extending into the first terminal passage (see figures 1 - 2), wherein the terminal support is held slidable relative to the connector housing along the first terminal passage (see figures 1 - 2: the terminal support slides along direction A from the position shown in fig. 1 towards the position shown in fig. 2) from a first position (see fig. 1) to a second position (see fig. 2), wherein in the second position the first terminal is closer to the second terminal passage than in the first position and wherein in the second position the first terminal is at least partially arranged in the intersection region; and a second terminal (fig. 1, ref. 5.1) for connecting to the first terminal in the intersection region, the method comprising the step of securing the terminal support in the first position before introducing the second terminal into the second terminal passage.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013201125 as applied to claim 2 above, and further in view of Wolla et al 5782657.
	Regarding claim 3, Wolla et al (Figure 4) discloses the support collar 40 has a securing latch 44 engaging the first terminal and securing the first terminal to the terminal support, and to provide the support collar of DE ‘125 with a securing latch thus would have been obvious, to prevent inadvertent removal of the first terminal.
Regarding claim 6, Wolla et al discloses the terminal support 40 has a locking latch 43 locking the terminal support in at least one of the first position and the second position, and it would have been obvious to provide the terminal support of DE ‘125 with a locking latch, to prevent inadvertent removal of the terminal support.
Regarding claim 7, the locking latch of DE ‘125 (as modified by Wolla et al) is spaced apart from the first terminal.
Regarding claim 8, the locking latch of DE ‘125 (as modified by Wolla et al) engages the connector housing in at least one of the first position and the second position in a form lock.
Claim(s) 4, 5, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013201125 as applied to claims 2 and 9 above, and further in view of Suzuki et al 8388388.
	Regarding claims 4 and 5, Suzuki et al (front page) discloses the terminal support and the first terminal have a plurality of complementary formed keying features 18,43 dictating a relative rotational position of the first terminal and the terminal support, and to provide DE ‘125 with complementary keying features thus would have been obvious, to facilitate correct insertion of the first terminal.
Regarding claims 12 and 13, the guiding slot 18 of Suzuki et al extending essentially parallel to the first terminal passage from a front face of the terminal support facing away from the intersection region.
Claims 10, 11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art discloses or teaches the guiding collar surrounding the support collar; nor the terminal support extending over less than half of the first terminal; in combination with the rest of the subject matter of the respective base claim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY F PAUMEN whose telephone number is (571)272-2013. The examiner can normally be reached M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY F PAUMEN/Primary Examiner, Art Unit 2832